
	

115 HR 3994 : Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3994
		IN THE SENATE OF THE UNITED STATES
		July 24, 2018Received; read twice and referred to the Committee on Commerce, Science, and TransportationAN ACT
		To establish the Office of Internet Connectivity and Growth, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Advancing Critical Connectivity Expands Service, Small Business Resources, Opportunities, Access, and Data Based on Assessed Need and Demand Act or the ACCESS BROADBAND Act.
 2.Establishment of the office of internet connectivity and growthNot later than 180 days after the date of the enactment of this Act, the Assistant Secretary shall establish the Office of Internet Connectivity and Growth within the National Telecommunications and Information Administration.
		3.Duties
 (a)OutreachThe Office shall— (1)connect with communities that need access to high-speed internet and improved digital inclusion efforts through various forms of outreach and communication techniques;
 (2)hold regional workshops across the country to share best practices and effective strategies for promoting broadband access and adoption;
 (3)develop targeted broadband training and presentations for various demographic communities through various media; and
 (4)develop and distribute publications (including toolkits, primers, manuals, and white papers) providing guidance, strategies, and insights to communities as the communities develop strategies to expand broadband access and adoption.
				(b)Tracking of federal dollars
 (1)Broadband infrastructureThe Office shall track the construction and use of and access to any broadband infrastructure built using any Federal support in a central database.
 (2)Accounting mechanismThe Office shall develop a streamlined accounting mechanism by which any agency offering a Federal broadband support program and the Commission through the Universal Service Fund shall provide the information described in paragraph (1) in a standardized and efficient fashion.
 (3)ReportNot later than 1 year after the date of the enactment of this Act, and every year thereafter, the Office shall make public on the website of the Office and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the following:
 (A)A description of the work of the Office for the previous year and the number of residents of the United States that received broadband as result of Federal broadband support programs and the Universal Service Fund program.
 (B)A description of how many residents of the United States were provided broadband by which universal service mechanism or which Federal broadband support program.
 (C)An estimate of the economic impact of such broadband deployment efforts on the local economy, including any effect on small businesses or jobs.
					4.Streamlined applications for support
 (a)Agency consultationThe Office shall consult with any agency offering a Federal broadband support program to streamline and standardize the applications process for financial assistance or grants for such program.
 (b)Agency streamliningAny agency offering a Federal broadband support program shall amend their applications for broadband support, to the extent practicable and as necessary, to streamline and standardize applications for Federal broadband support programs across the Government.
 (c)Single applicationTo the greatest extent practicable, the Office shall seek to create one application that may be submitted to apply for all, or substantially all, Federal broadband support programs.
 (d)Website requiredNot later than 180 days after the date of the enactment of this Act, the Office shall create a central website through which potential applicants can learn about and apply for support through any Federal broadband support program.
 5.Coordination of supportThe Office, any agency that offers a Federal broadband support program, and the Commission through the Universal Service Fund shall coordinate with the Office to ensure that support is being distributed in an efficient, technology-neutral, and financially sustainable manner, with the goal of serving the largest number of persons in the United States while avoiding overbuilding and promoting the most job and economic growth for all residents of the United States.
 6.DefinitionsIn this Act: (1)AgencyThe term agency has the meaning given that term in section 551 of title 5, United States Code.
 (2)Assistant secretaryThe term Assistant Secretary means the Assistant Secretary of Commerce for Communications and Information. (3)CommissionThe term Commission means the Federal Communications Commission.
 (4)Federal broadband support programThe term Federal broadband support program does not include any Universal Service Fund program and means any of the following programs (or any other similar Federal program) to the extent the program offers broadband internet service or programs for promoting broadband access and adoption for various demographic communities through various media for residential, commercial, community providers, or academic establishments:
 (A)The Telecommunications and Technology Program of the Appalachian Regional Commission. (B)The Telecommunications Infrastructure Loans and Loan Guarantees, the Rural Broadband Access Loans and Loan Guarantees, the Substantially Underserved Trust Areas Provisions, the Community Connect Grant Program, and the Distance Learning and Telemedicine Grant Program of the Rural Utilities Service of the Department of Agriculture.
 (C)The Public Works and Economic Adjustment Assistance Programs and the Planning and Local Technical Assistance Programs of the Economic Development Administration of the Department of Commerce.
 (D)The Community Development Block Grants and Section 108 Loan Guarantees, the Funds for Public Housing Authorities: Capital Fund and Operating Fund, the Multifamily Housing, the Indian Community Development Block Grant Program, the Indian Housing Block Grant Program, the Title VI Loan Guarantee Program, Choice Neighborhoods, the HOME Investment Partnerships Program, the Housing Trust Fund, and the Housing Opportunities for Persons with AIDS of the Department of Housing and Urban Development.
 (E)The American Job Centers of the Employment and Training Administration of the Department of Labor. (F)The Library Services and Technology Grant Programs of the Institute of Museum and Library Services.
 (5)OfficeThe term Office means the Office of Internet Connectivity and Growth established pursuant to section 2. (6)Universal service fund programThe term Universal Service Fund program means any program authorized under section 254 of the Communications Act of 1934 (47 U.S.C. 254) to help deploy broadband.
 (7)Universal service mechanismThe term universal service mechanism means any funding stream provided by a Universal Service Fund program to support broadband access. 7.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise authorized.
		
	Passed the House of Representatives July 23, 2018.Karen L. Haas,Clerk
